
	

113 HR 4035 IH: Access to Hearing Healthcare Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4035
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. McDermott (for himself and Mr. Latham) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide Medicare beneficiaries coordinated care
			 and greater choice with regard to accessing hearing health services and
			 benefits.
	
	
		1.Short titleThis Act may be cited as the Access to Hearing Healthcare Act of 2014.
		2.FindingsCongress finds the following:
			(1)Approximately 36,000,000 Americans experience some degree of hearing loss and by 2030 that number
			 is expected to increase to 78,000,000 Americans.
			(2)Hearing impairment is one of the most common conditions affecting older adults, with approximately
			 33 percent of Americans aged 60 years and over and 40 to 50 percent of
			 those aged 75 years and older experiencing hearing loss.
			(3)The National Institute on Deafness and Other Communication Disorders estimates that approximately
			 15 percent (26 million) of Americans between the ages of 20 and 69 have
			 high frequency hearing loss due to exposure to loud sounds or noise at
			 work or in leisure activities.
			(4)Hearing loss is a major barrier to participating in society, both economically and socially.
			(5)Hearing loss among senior citizens, if left untreated, can result in isolation and depression.
			(6)The Department of Veterans Affairs allows veterans to directly access audiologists and has reported
			 that this policy, adopted in 1992, provides high-quality, efficient, and
			 cost-effective hearing care.
			(7)The Office of Personnel Management allows Federal employees and Members of Congress to directly
			 access audiologists through the Federal Employees Health Benefits Program.
			(8)Audiologists are licensed in each State and the District of Columbia and the scope of services
			 furnished by audiologists is determined by each jurisdiction involved.
			(9)Consistency in Federal policy with respect to hearing health services should be encouraged to the
			 greatest extent possible.
			(10)Audiologists hold master’s or doctoral degrees in audiology, completing university training
			 programs which provide for rigorous theoretical and clinical education on
			 evaluation, diagnosis, and treatment.
			(11)As of January 1, 2010, audiologists are categorized under a unique broad occupation category within
			 the Standard Occupational Classification (SOC) system to better reflect
			 the diagnostic and treatment nature of the services they provide.
			3.Enabling medicare beneficiaries to have their choice of qualified hearing health care providersSection 1861(ll)(3) of the Social Security Act (42 U.S.C. 1395x(ll)(3)) is amended by inserting
			 before the period at the end the following: , without regard to any requirement that the individual receiving the audiology services be under
			 the care of (or referred by) a physician or other health care practitioner
			 or that such services are provided under the supervision of a physician or
			 other health care practitioner.
		4.Inclusion of audiology services as medical services under medicare part B; payment for such
			 services
			(a)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
				(1)in subparagraph (EE), by striking and at the end;
				(2)in subparagraph (FF), by inserting and at the end; and
				(3)by adding at the end the following new subparagraph:
					
						(GG)audiology services (as defined in subsection (ll)(3));.
				(b)Payment under the physician fee scheduleSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG), before (3).
			5.Construction; effective date
			(a)ConstructionNothing in the amendments made by this Act shall be construed to expand the scope of audiology
			 services for which payment may be made under title XVIII of the Social
			 Security Act on December 31, 2013.
			(b)Effective dateThe amendments made by this Act shall take effect with respect to services furnished on or after
			 January 1, 2015.
			
